UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6496



RANDY RICHARD BROOKS,

                Plaintiff - Appellant,

          v.


DR. WATERS; MARTHA BLANCO; LEWIS BRESCOACH PAC; SIS R. TRYBUS,
Lieutenant; CHRISTINE SHAFFER; SUSAN MCCLINTOCK,

                Defendants - Appellees.


Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:06-cv-00084-REM-JSK)


Submitted:   July 22, 2008                 Decided:   July 25, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randy Richard Brooks, Appellant Pro Se. Helen Campbell Altmeyer,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Randy Richard Brooks appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).           We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Brooks v. Waters, No. 2:06-cv-00084-REM-JSK (N.D.W. Va.

Mar. 12, 2008).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -